Citation Nr: 0501513	
Decision Date: 01/19/05    Archive Date: 02/07/05

DOCKET NO.  04-35 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a shrapnel wound to 
the left cheek.

2.  Entitlement to service connection for a groin injury, 
with residual sexual dysfunction/impotency.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1942 to 
December 1945.  This case comes properly before the Board of 
Veterans' Appeals (Board) on appeal from an August 2003 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office in Wichita, Kansas (RO).

A motion to advance this case on the Board's docket, which 
was received by the Board on January 3, 2005, was granted by 
the Board on January 5, 2005, for good cause.  38 U.S.C.A. 
§ 7107 (West 2002); 38 C.F.R. § 20.900(c) (2004).


FINDINGS OF FACT

1.  The medical evidence of record does not show a current 
diagnosis of a shrapnel wound to the left cheek that is 
related to military service.

2.  The medical evidence of record does not show a current 
diagnosis of a groin injury, with residual sexual 
dysfunction/impotency, that is related to military service.


CONCLUSIONS OF LAW

1.  A shrapnel wound to the left cheek was not incurred in or 
aggravated by active military duty.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).

2.  A groin injury, with residual sexual 
dysfunction/impotency, was not incurred in or aggravated by 
active military duty.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has 
issued regulations to implement the provisions of the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, the veteran was notified by a 
January 2003 letter, which informed him that VA would obtain 
all service personnel and service medical records, VA medical 
records, and any other medical records about which the 
veteran notified them.  The veteran was advised that it was 
his responsibility to either send medical treatment records 
from his private physician regarding treatment for his 
claimed disabilities, or to provide a properly executed 
release so that VA could request the records on his behalf.  
The duty to notify the veteran of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.  Id.

Third, VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the veteran's 
service department medical records are on file, and his VA 
treatment records have been associated with the claims file.  
The veteran was notified of the 


need for a VA examination regarding his claimed conditions, 
and one was accorded him in October 2003.  The veteran was 
asked to advise VA if there was any other information or 
evidence he considered relevant to his claim so that VA could 
help him by getting that evidence.  He was also advised what 
evidence VA had requested, and notified in a statement of the 
case what evidence had been received.  There is no indication 
that any pertinent evidence was not received.  Thus, VA's 
duty to assist has been fulfilled.

Service connection may be granted for any disability 
resulting from injury or disease contracted in line of duty, 
or for aggravation in service of a pre-existing injury or 
disease.  38 U.S.C.A. § 1110.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for a shrapnel wound to the left cheek.

The veteran contends that he was hit by "some type of 
scrapnel [sic] while in the China Burma war zone."  The 
veteran stated that when he "injured his cheek," he did not 
seek medical attention, and, "eventually [the shrapnel] 
worked its way out."  Service medical records are silent 
regarding treatment for a left cheek injury.

Upon VA examination in October 2003, the veteran reported 
that he was struck in the either the right or left cheek with 
"a metal fragment from a chisel while working in the service 
during World War II."  The veteran again reported that he 
did not seek medical attention for this injury, and that the 
fragment "finally worked its way out two or three months 
later."  Upon physical examination, the veteran's facial 
cheeks were observed to be within normal limits.  The 
examiner noted, "No scar is visible."  The veteran was 
diagnosed with "Status post cheek metal fragment injury-
currently without scar."

In order to prevail on the merits of a claim for service 
connection, three elements 


must be present:  (1) medical evidence of a current 
disability; (2) medical evidence or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of an injury or disease; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  There is no evidence that the veteran 
complained of a shrapnel injury to either cheek while in 
service.  Additionally, there is no evidence of a current 
cheek disability, nor is there evidence that the veteran 
experiences any residuals of such a disability.  As such, 
there can be no nexus between a current condition and the 
veteran's alleged cheek injury in service.  Accordingly, 
service connection for a shrapnel wound to the left cheek is 
not warranted.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Service connection for a groin injury with residual sexual 
dysfunction/impotency.

The veteran filed a claim for entitlement to service 
connection for a hernia in May 1953.  This claim was denied 
by the RO in a July 1953 rating decision.  The veteran did 
not appeal this decision and so the July 1953 rating decision 
was final.  See 38 U.S.C. § 709 (1952); Veterans Regulation 
No. 2(a), Part II, Par. III; Department of Veterans Affairs 
Regulation 1008 (Effective Jan. 25, 1936 to Dec. 31, 1957).  
In December 2002, the veteran filed a claim for entitlement 
to service connection for a groin injury with sexual 
dysfunction/impotency.  The RO characterized this groin 
injury claim as an original claim for service connection, 
rather than as a claim to reopen the 1953 claim of 
entitlement to service connection for a hernia.  For the RO 
to have characterized the groin injury claim as a claim to 
reopen the hernia claim would have required the veteran to 
submit new and material evidence.  See generally 38 C.F.R. § 
3.156(a) (2004).

In a September 2003 statement, the veteran contended, "While 
lifting some of my load on my truck I got a ruptured hernia 
that required surgery.  ...  It has since 


caused me problems with sexual dysfunction."  However, in 
October 2003, the veteran reported to the above-mentioned VA 
examiner that the site of the surgery under consideration was 
actually due to a blood clot.  

The veteran's service medical records show that, in July 
1945, he was diagnosed with "lymphadenitis, left inguinal, 
acute, non-venereal, non-tuberculosis."  The veteran was 
treated via an incision and draining of the left inguinal 
suppurative gland, with use of "ethyl-chloride spray 
anesthesia."  This diagnosis and treatment was characterized 
as in the line of duty.

In October 2003, the VA examiner noted that the veteran was 
to be examined for a "hernia (site not specified) 
operation."  Again, however, the veteran reported that the 
operation site was not due to a hernia, but to a blood clot.  
The examiner observed that the veteran had a right inguinal 
surgical scar, which had daily "medium" tenderness.  Upon 
physical examination of the veteran's right lower quadrant 
and genitalia, the veteran was shown to have a "well-healed, 
minimally-tender [eight centimeter] surgical scar of the 
right groin area."  The veteran was noted to have no 
recurrent hernia.  The examiner assigned a diagnosis of 
"status post right inguinal surgical scar."

Again, in order to prevail on the merits of a claim for 
service connection, three elements must be present:  (1) 
medical evidence of a current disability; (2) medical 
evidence or lay evidence of in-service incurrence or 
aggravation of an injury or disease; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson, 12 Vet. App. at 
253.  Although there is evidence of left inguinal treatment 
while in service, the current medical evidence shows a 
history of right inguinal treatment.  There remains no 
medical evidence that shows any residual disability due to 
this treatment in service or that this treatment in service 
attributed in any way to the veteran's alleged sexual 
dysfunction or impotence.  As the veteran was discharged from 
active service in December 1945, the statement from his 
spouse does not support the claim that the 


veteran's inguinal treatment in service contributed to his 
sexual dysfunction nearly forty years later.  Accordingly, 
service connection for a groin injury with residual sexual 
dysfunction/impotency is not warranted.

The Board considered the doctrine of reasonable doubt in 
reaching this decision; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a shrapnel wound to the left cheek is 
denied.

Service connection for a groin injury, with residual sexual 
dysfunction/impotency, is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


